I am unable to agree with the majority opinion in this case for the following reasons:
FIRST: While I agree that there is no express statutory provision authorizing a board of education to operate a store for the sale of school books, I am of the opinion *Page 399 
that the general powers of the board, which authorize it to exercise general supervision over education within the district for which it is elected, are broad enough to include the activity of furnishing school books, and, if necessary, operating a store for that purpose. I further believe that when the employees of the board are authorized by it to operate such a store, the duty of an accounting for the funds appropriated for that purpose, and for moneys received from the sale of books, arises under the several provisions of Article 9, Chapter 6 of the Code, and that an account, within the meaning of the statutes, and in a legal sense, exists. If so, it follows that the concealment of an account occurs when there is a total failure to keep a written record of transactions growing out of the operation of such store, and that such a concealment is a violation of Code, 61-3-22.
SECOND: It may be that, in a technical sense, an account is a written record of one or more transactions, and, as I understand, the majority opinion is based on that theory. But in a broader sense, and under the statute governing public affairs, an account, in legal contemplation, exists when any person is made the custodian of public funds, and required to account therefor. If that person fails, in any written account actually kept by him, to keep an accurate record of the transactions; omits any item thereof; or conceals any transaction by failing to make a record thereof, with the intention defined by the statute, it is clear that he comes within the provisions of Code, 61-3-22. If he fails in this respect, he commits a serious fault; but if he keeps no account whatever he commits a greater fault. In the one instance he conceals one or more items of a number of transactions; and in the other, he conceals the record as to all such transactions. The majority opinion would punish the lesser fault, and relieve from the consequences of the greater. I do not believe that the statute was ever intended to bring about such a result, and, in my opinion, the same should be so construed as to make it apply to complete failure to keep any account such as I think the statute contemplates. Much may be *Page 400 
said in support of the position of the majority, if we apply the technical definition of an account to the statute in question. In general, criminal statutes are construed against the State and in favor of the accused; but what the statute was intended to prevent was the falsification or concealment of accounts with intent to defraud, or with intent to enable or assist any person to obtain money to which he was not entitled, and such concealment is more effectually consummated by keeping no account whatever than by merely omitting certain items thereof. Notwithstanding the rule stated above, I fear we are allowing a too strict and technical construction of the statute to bring about a result never intended, and I would therefore affirm the ruling of the Circuit Court of Mineral County.
I am authorized to say that Judge Kenna concurs in this dissent.